l$i   “’          OFFICE      OF THE A’lTORNEY    GENERAL   OF TEXAS   ’
i                                        AUSTIN




      Honorable    8.   I..   Wert
                                                                                  652




          Au   orrioerawhe          are 0mpi88t0a           an a ml&w       baala
8x0 ap0oifioallg     rsquhed       to aelle0t       all   r008   8154   eotui~aiena
*hioh are pemfttsa      br   law    to be       raaeaao4’a?adwlle~ted iOx
6&l ofrlolal   aerrleoa.&terroxmte
                                by #WJ&                 an& aural fo*a an&
 leaaladoaa, w&an oolJ4atrU, awt'bo                 aepwMe4   ln ,f&e Oiftoer**
 8alar$ ?und. Thererorr; it is tho @4ey‘or row Qetyktt ,&A&o
'ti heposit in the orrioexa* mlary Tiwd 811 rka and doqmir
 aienr earme and collwtad by him ~der   Ar%lsU  3986, 8eoOLon
 1.
Bonorable8. L. Weat - Paw 3